Citation Nr: 1214607	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-32 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for status post right knee replacement for arthritis, arthrofibrosis, and removal of hardware from the right femur, currently evaluated as 40 percent disabling.  

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran reportedly had active duty service from December 1979 to December 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in December 2011, and a transcript of the hearing is associated with her claims folder.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App.447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, the Board finds that certain Board hearing testimony reasonably raises a claim of entitlement to a TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

During the Veteran's hearing before the undersigned in December 2011, she indicated that her pain and possibly other symptoms from her service-connected right knee disability have become worse since the most recent VA examination, which was conducted in March 2011.  Although a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take any necessary action with regard to the TDIU issue to ensure proper VCAA notice and all required development of this issue. 

2.  The RO should take appropriate action to associate with the claims file all additional medical records of treatment the Veteran has received from VA for her service-connected right knee disability since March 2010.  

3.  Thereafter, the Veteran should be scheduled for a VA examination for her right knee replacement disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary special studies or tests are to be accomplished.  The examiner should clearly report all examination findings in accordance with VA rating criteria for total knee replacements applicable to this appeal.  

The examiner should report range of motion.  The examiner should also report the point (in degrees) if any, that range of motion is limited by pain.  Any additional functional loss, including during flare-ups, due to fatigue, incoordination and/or weakened movement should be reported.   

The examiner should also report whether there is recurrent subluxation or lateral instability and, if so, whether it is slight, moderate or severe. 

The examiner should also render an opinion, with reasons, as to whether the Veteran's service-connected disabilities render her unable to obtain or retain substantially gainful employment.  

4.  After completion of the above, the RO should review the expanded record and determine whether a higher rating or separate ratings are warranted for the right knee disability.  The RO should also adjudicate the TDIU issue.  The Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


